DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 10/23/2020 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 07/23/2020.


Response to Arguments
Applicant’s amendments, filed on 10/23/2020, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant’s arguments with respect to the ART REJECTIONS have been considered but are moot because the arguments do not apply to any of the previous rejected limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 8-13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STEEL ET AL. (US 9,599,529) (hereinafter “STEELE”) in view of ARUNACHALAM ET AL. (US 2019/0052515) (hereinafter “ARUNACHALAM”), RELLA (US 2017/0176182).

With respect to Claim 1, STEELE teaches:
a memory that stores computer executable components (See Figs. 1, 2); and 
a processor that executes the computer executable components stored in the memory (See Figs. 1, 2), wherein the computer executable components comprise: 
a sensor component that: 
receives respective gas sensor signals from sensors, wherein the respective gas sensor signals are generated iteratively by the sensors at defined time intervals, and the sensors have defined locations (See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 1-17 a gas concentration is measured at the gas concentration point P…the time interval is in the range of 10-20 seconds; See COL 8 LINE 13-41 gas measurement device; It is obvious to one skilled in the art that the mobile gas measurement device to be located on defined routes and locations of interest); 
a signal processor component that: 
identifies peak events determined to have satisfied a condition (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value); and
a peak detector component that: identifies a gas based on the respective gas sensor signals (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 13 LINE 59-67 : COL 14 LINE 1-17 intersection; See COL 29 LINE 7-30).
However STEELE is silent to the language of:
converts the respective gas sensor signals from analog signals to digital signals;
determines respective locations of multiple concurrent leaks of the gas based on the defined locations of the sensors and respective magnitudes of the peak events.
ARUNACHALAM further teaches:
converts the respective gas sensor signals from analog signals to digital signals (See Fig. 5 - #515 ADC).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify STEELE to include converts the respective gas sensor signals from analog signals to digital signals.
One of ordinary skill in the art would have been motivated to modify STEELE because it would be beneficial to condition the signal for further processing.
RELLA further teaches:
the sensors have defined locations; determines respective locations of multiple concurrent leaks of the gas based on the defined locations of the sensors and respective magnitudes of the peak events (See Fig. 1 several plume locations relative to two fixed measurement points; See Fig. 2 measured concentration at fixed measurement points; Also See PARA 0029, 0031, 0039, 0041, 0052 CENTROID).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify STEELE to include the sensors have defined locations; determines respective locations of multiple concurrent leaks of the gas based on the defined locations of the sensors and respective magnitudes of the peak events.
One of ordinary skill in the art would have been motivated to modify STEELE because it would be beneficial to improve complex modeling for direct access to the leak.

With respect to Claim 2, STEELE teaches:
wherein the computer executable components further comprise: 
the peak detector component that analyzes a gas plume to determine a maximum value of the digital signals based upon the digital signals exceeding a threshold value, wherein the gas plume is associated with at least one of the peak events (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…).  
	
With respect to Claim 3, STEELE teaches:
wherein 
See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…).  

With respect to Claim 4, STEELE teaches:
wherein 
the peak detector component detects the peak events as a function of time (See Fig. 20 detected concentration with time; See Fig. 1 WAN/Internet).  

With respect to Claim 5, STEELE teaches:
wherein 
the peak detector component identifies the maximum value and a peak width of the gas plume to determine a time associated with a leak of the gas (See COL 11 LINE 33-53 plume dispersion half-widths; See COL 15 LINE 40-56 center and width).  

With respect to Claim 6, STEELE teaches:
wherein 
the peak detector component compares a concentration value representative of a concentration of the gas of one of the peak events to a defined threshold value (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…).  

With respect to Claims 8, 15, STEELE teaches:
receive respective gas sensor signals from sensors, wherein the respective gas sensor signals are generated interatively by the sensors at defined time intervals, and the sensors have defined locations (See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 1-17 a gas concentration is measured at the gas concentration point P…the time interval is in the range of 10-20 seconds; See COL 8 LINE 13-41 gas measurement device; It is obvious to one skilled in the art that the mobile gas measurement device to be located on defined routes and locations of interest);
identifies peak events in the respective gas sensor signals that are determined to have satisfied a condition (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value); 
identify a gas based on the respective gas sensor signals (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 13 LINE 59-67 : COL 14 LINE 1-17 intersection; See COL 29 LINE 7-30). 
However STEELE is silent to the language of:
convert respective gas sensor signals from analog signals to digital signals;
determines respective locations of multiple concurrent leaks of the gas based on the defined locations of the sensors and respective magnitudes of the peak events.
ARUNACHALAM further teaches:
convert respective gas sensor signals from analog signals to digital signals (See Fig. 5 - #515 ADC).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify STEELE to include convert respective gas sensor signals from analog signals to digital signals.
One of ordinary skill in the art would have been motivated to modify STEELE because it would be beneficial to condition the signal for further processing.
RELLA further teaches:
the sensors have defined locations; determines respective locations of multiple concurrent leaks of the gas based on the defined locations of the sensors and respective magnitudes of the peak events (See Fig. 1 several plume locations relative to two fixed measurement points; See Fig. 2 measured concentration at fixed measurement points; Also See PARA 0029, 0031, 0039, 0041, 0052 CENTROID).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify STEELE to include the sensors have defined locations; determines respective locations of multiple concurrent leaks of the gas based on the defined locations of the sensors and respective magnitudes of the peak events.
One of ordinary skill in the art would have been motivated to modify STEELE because it would be beneficial to improve complex modeling for direct access to the leak.

With respect to Claim 9, STEELE teaches:
wherein the program instructions are further executable by the processor to cause the processor to: 
analyze respective signals associated with wind sensors associated with the sensors to determine wind directions and winds speeds associated with the respective gas sensor signals (See COL 6 LINE 55-67 wind direction and speed).  

With respect to Claim 10, STEELE teaches:
wherein 
the condition is associated with a concentration value representative of a concentration of the gas being determined to have exceeded a defined threshold value (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…).  

With respect to Claim 11, STEELE teaches:
wherein 
the identification of the peak events is based on a function of time, the wind directions, and the wind speeds (See COL 6 LINE 55-67 real-time and/or historical gas concentration and wind direction and speed; See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…).  

With respect to Claim 12, STEELE teaches:

identify a peak width of a gas plume based on the respective gas sensor signals to determine a time associated with a leak of the gas (See COL 11 LINE 33-53 plume dispersion half-widths; See COL 15 LINE 40-56 center and width).  

With respect to Claim 13, STEELE teaches:
wherein the program instructions are further executable by the processor to cause the processor to: 
utilize peak value associated with the peak events and the wind directions within a time interval to back propagate the gas sensor signal based on the direction, wherein the time interval occurs prior to the  peak events being determined to have occurred; cluster the gas sensor signal to determine one or more locations associated with a highest point density; and associate the highest point density with a location representative of a locations of a leak of the gas (See Fig. 11 probability density vs. wind directions for estimating a probability of detection of a gas leak from a potential gas leak source; See COL 29 LINE 57-67 possible source location; See COL 6 LINE 55-67 real-time and/or historical gas concentration and wind direction and speed; See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…; See COL 29 LINE 6-15 track intersecting a plume).  

Claim 16, STEELE teaches:
further comprising: 
analyzing, by the device, the peak events associated with the sensors based on respective wind direction detected by the sensors; generating, by the device, backpropagated path intersection points to create intersection point density clusters for indicating the leaks of the gas; and updating, by the device, an intersection point density cloud to identify the respective locations the leaks of the gas (See Fig. 11 probability density vs. wind directions for estimating a probability of detection of a gas leak from a potential gas leak source; See COL 29 LINE 57-67 possible source location; See COL 6 LINE 55-67 real-time and/or historical gas concentration and wind direction and speed; See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…; See COL 29 LINE 6-15 track intersecting a plume).  

With respect to Claim 17, STEELE teaches:
wherein 
the condition is associated with a concentration value representative of a concentration of the gas being determined to have exceeded a defined threshold value, and wherein the concentration value is utilized to identify a location of a leak of the gas (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…).  

With respect to Claim 18, STEELE teaches:
further comprising: 
detecting, by the device, the peak events as a function of time (See Fig. 20 detected concentration with time).  

With respect to Claim 19, STEELE teaches:
further comprising: 
identifying, by the device, a width of a gas plume to determine a time associated with a leak of the gas (See COL 11 LINE 33-53 plume dispersion half-widths; See COL 15 LINE 40-56 center and width).  

With respect to Claim 20, STEELE teaches:
further comprising: 
comparing, by the device, a concentration value representative of a concentration of the gas of one of the peak events to a defined threshold value (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…).

Claims 7, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STEEL ET AL. (US 9,599,529) (hereinafter “STEELE”) in view of ARUNACHALAM ET AL. (US 2019/0052515) (hereinafter “ARUNACHALAM”), RELLA (US 2017/0176182), SUNDARESAN ET AL. (US 2017/0187541) (hereinafter “SUNDARESAN”).

With respect to Claims 7, 14, STEELE, ARUNACHALAM, RELLA teaches all the limitations of claims 1, 2, 6, 8-10 and STEELE teaches:
wherein 
the system further comprises a gas sensing component that…an indication that the concentration value has been determined to have exceeded the defined threshold value (See Fig. 22 - #525 Filter Concentration Data to Identify Any Plume(s); See Fig. 12 RECEIVE GAS, WIND, AND GPS DATA, GAS PEAK IDENTIFIED, GENERATE PEAK MARKER, GENERATE SEARCH AREA INDICATOR; See COL 14 LINE 36-48 gas leak…threshold value; See COL 15 LINE 40-56 A peak may be identified from a gas concentration measurement above a certain threshold, or exceeding background levels by a certain amount…).  
However STEELE is silent to the language of:
resets the peak detector component.
SUNDARESAN further teaches:
See Fig. 4 - #310 RESET CONTROL MODULE; See Fig. 9 - #310 RESET CONTROL MODULE; See Para 0062).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify STEELE to include resets the peak detector component.
One of ordinary skill in the art would have been motivated to modify STEELE because it would be beneficial to improve operation of gas monitoring sensors.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864


/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864